[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           MARCH 25, 2010
                             No. 09-14772
                                                             JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 07-00279-CR-CAP-25

UNITED STATES OF AMERICA,


                                                           Plaintiff-Appellee,

                                  versus

MARTIN MAGANA-BERNAL,

                                                        Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (March 25, 2010)

Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Martin Magana-Bernal appeals his sentence of 121 months of imprisonment

following his plea of guilty to conspiracy to possess with intent to distribute at

least five kilograms of cocaine, 21 U.S.C. §§ 841(b)(1)(A)(ii), 846; 18 U.S.C. § 2,

and money laundering, id. § 1956(h). Magana-Bernal argues that he was entitled

to a two-level reduction for his minor role in the conspiracy. We affirm.

      The presentence investigation report stated that Magana-Bernal guarded one

of several stash houses used by a large-scale drug organization that imported into

Georgia more than 8000 kilograms of cocaine and exported to Mexico more than

155 million dollars in proceeds. The report attributed to Magana-Bernal the 70

kilograms of cocaine received at the stash house while he worked for the

organization. The report listed a total offense level of 34 and, because Magana-

Bernal had a criminal history of I, the report provided a sentencing range between

151 and 188 months of imprisonment.

      Magana-Bernal objected to the report on two grounds. Magana-Bernal

argued that he was entitled to a reduction for a minor role because he was a

“caretaker” instead of a guard of the stash house. Magana-Bernal also argued that

he was responsible only for 46 kilograms of cocaine because he was incarcerated

when 24 kilograms of cocaine were received at the stash house.




                                          2
      The district court overruled Magana-Bernal’s objection about the minor role

but sustained his objection about the amount of cocaine. The district court

calculated Magana-Bernal’s total offense level at 32 and a guideline range

between 121 and 151 months of imprisonment. The district court imposed a

sentence at the low end of the guideline range and five years of supervised release.

      Magana-Bernal was not entitled to a minor role reduction. Although

Magana-Bernal was not a leader of the conspiracy, his role was not minor. See

U.S.S.G. § 3B1.2, cmt. n.5. Magana-Bernal willingly joined a large-scale

conspiracy to distribute cocaine; he was responsible for guarding a stash house

that received 70 kilograms of cocaine for distribution and processed

approximately $818,500 in drug proceeds; and he participated in at least two

transfers of drug proceeds.

      Magana-Bernal argues the district court reduced the amount of drugs for

which he was held responsible from 70 to 46 kilograms to “fit a preconceived

sentencing formula,” but we disagree. The district court reduced the amount of

drugs attributable to Magana-Bernal to reflect the actual quantity processed at the

stash house while he was “in charge.” The district court did not clearly err by

finding that Magana-Bernal did not qualify for a reduction in his sentence.

      Magana-Bernal’s sentence is AFFIRMED.

                                         3